
	

113 HR 1635 IH: National Commission on Federal Marijuana Policy Act of 2013
U.S. House of Representatives
2013-04-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1635
		IN THE HOUSE OF REPRESENTATIVES
		
			April 18, 2013
			Mr. Cohen (for
			 himself, Mr. Polis,
			 Mr. Blumenauer,
			 Mr. Farr, and
			 Mr. Moran) introduced the following
			 bill; which was referred to the Committee
			 on the Judiciary, and in addition to the Committees on
			 Energy and Commerce,
			 Ways and Means,
			 Financial Services, and
			 Foreign Affairs, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To establish the National Commission on Federal Marijuana
		  Policy.
	
	
		1.Short titleThis Act may be cited as the
			 National Commission on Federal
			 Marijuana Policy Act of 2013.
		2.FindingsCongress finds the following:
			(1)In 1971, Congress
			 created the National Commission on Marihuana and Drug Abuse, led by Governor
			 Raymond P. Shafer, known as the Shafer Commission.
			(2)The Shafer
			 Commission undertook a comprehensive review of the nature and scope of
			 marijuana use, its effects, the relationship of marijuana use to other
			 behavior, and the efficacy of existing law.
			(3)The final report
			 of the Shafer Commission recommended that marijuana be decriminalized.
			(4)Since the Shafer
			 Commission, the Federal Government has expanded its War on Drugs
			 and continued to prohibit the use of marijuana.
			(5)The District of Columbia and 18 States have
			 legalized and regulated the use of marijuana for medicinal purposes.
			(6)Since 1973, 15 States have decriminalized
			 marijuana for personal use, in some cases based on the Shafer Commission
			 recommendations.
			(7)Since 1973, 2 States have legalized and
			 regulated marijuana for personal use.
			(8)Since the Shafer
			 Commission, the Federal Government has not undertaken a similar review of its
			 policy toward marijuana.
			(9)The Federal
			 Government must reconcile its prohibition of marijuana with the laws of the
			 States where marijuana is legal for some purposes and the likelihood that more
			 States will follow in this path.
			3.EstablishmentThere is established a commission to be
			 known as the National Commission on Federal Marijuana Policy (in this Act
			 referred to as the Commission).
		4.DutiesThe Commission shall undertake a
			 comprehensive review of the state and efficacy of current policies of the
			 Federal Government toward marijuana in light of the growing number of States in
			 which marijuana is legal for medicinal or personal use, including—
			(1)how Federal policy
			 should interact with State laws that make marijuana legal for medicinal or
			 personal use;
			(2)the cost of
			 marijuana prohibition and potential State and Federal regulation of marijuana,
			 as well as the potential revenue generated by taxation of marijuana;
			(3)the impact of
			 Federal banking and tax laws on businesses operating in compliance with State
			 laws related to marijuana;
			(4)the health
			 impacts, both benefits and risks, related to marijuana use, and in comparison
			 to alcohol and tobacco use;
			(5)the domestic and
			 international public safety effects of marijuana prohibition and the impact
			 that regulation and control of marijuana has on public safety;
			(6)the impact of marijuana prohibition on
			 criminal justice, including any racial disparities, and the collateral
			 consequences of prosecution for marijuana possession, including lack of access
			 to housing, education, and employment;
			(7)recommending the appropriate placement of
			 marijuana in the schedule of the Controlled Substances Act (21 U.S.C. 801 et
			 seq.); and
			(8)the effects of marijuana prohibition or
			 future regulation and control of marijuana on international relationships and
			 treaty obligations.
			5.Membership
			(a)Number and
			 appointmentThe Commission shall be composed of 13 members
			 appointed as follows:
				(1)Five individuals
			 appointed by the President, one of whom the President shall designate as a
			 co-chair of the Commission.
				(2)Two individuals appointed by the Speaker of
			 the House of Representatives, one of whom the Speaker shall designate as a
			 co-chair of the Commission only if the Speaker is not of the same political
			 party of the President.
				(3)Two individuals
			 appointed by the minority leader of the House of Representatives, one of whom
			 the minority leader shall designate as a co-chair of the Commission only if the
			 minority leader is not of the same political party of the President.
				(4)Two individuals
			 appointed by the majority leader of the Senate.
				(5)Two individuals
			 appointed by the minority leader of the Senate.
				(b)QualificationsThe
			 members of the Commission shall be individuals with distinguished reputations
			 for integrity and nonpartisanship who are nationally recognized for expertise,
			 knowledge, or experience in one or more of the following areas:
				(1)Criminal
			 justice.
				(2)Public
			 health.
				(3)Social
			 policy.
				(4)Economics.
				(5)International
			 law.
				(c)DisqualificationAn
			 individual may not be appointed as a member of the Commission if—
				(1)the individual
			 possesses a personal financial interest in the discharge of the duties of the
			 Commission; or
				(2)the individual
			 holds public office, serves as an employee of a political party, is a public
			 official or candidate for office, or has filed and is running as a candidate
			 for election for public office.
				(d)TermsMembers
			 shall be appointed for the life of the Commission.
			(e)AppointmentMembers
			 of the Commission shall be appointed not later than 45 days after the date of
			 the enactment of this Act.
			(f)VacanciesAny
			 vacancy in the Commission shall not affect its powers, but shall be filled in
			 the same manner in which the original appointment was made. If vacancies in the
			 Commission occur on any day after 45 days after the date of the enactment of
			 this Act, a quorum shall consist of a majority of the members of the
			 Commission.
			(g)Basic
			 pay
				(1)In
			 generalMembers shall each be entitled to receive the daily
			 equivalent of level V of the Executive Schedule for each day (including travel
			 time) during which they are engaged in the actual performance of duties vested
			 in the Commission.
				(2)Travel
			 expensesEach member shall
			 receive travel expenses, including per diem in lieu of subsistence, in
			 accordance with applicable provisions under subchapter I of chapter 57 of title
			 5, United States Code.
				6.Powers
			(a)Meetings
				(1)In
			 generalThe Commission shall meet at the call of either of the
			 co-chairs or a majority of its members.
				(2)First
			 meetingThe Commission shall hold its first meeting on the date
			 that is 60 days after the date of enactment of this Act, or not later than 30
			 days after the date on which funds are made available for the Commission,
			 whichever is later.
				(3)QuorumSeven
			 members of the Commission shall constitute a quorum for purposes of conducting
			 business, except that 2 members of the Commission shall constitute a quorum for
			 purposes of receiving testimony.
				(4)Open to the
			 publicMeetings of the Commission shall be open to the public.
			 Interested persons shall be permitted to appear at meetings and present oral or
			 written statements on the subject matter of the meeting. The Commission may
			 administer oaths or affirmations to any person appearing before it.
				(5)NoticeMeetings
			 of the Commission shall be preceded by timely public notice in the Federal
			 Register of the time, place, and subject of the meeting.
				(b)Public
			 hearingsThe Commission may,
			 for the purpose of carrying out this Act, hold hearings, sit and act at times
			 and places, take testimony, and receive evidence as the Commission considers
			 appropriate. The Commission shall hold hearings in—
				(1)at least 2 States in which marijuana is
			 legal for medicinal purposes;
				(2)at least 2 States
			 in which marijuana is legal for personal use; and
				(3)at least 2 States
			 in which marijuana is not legal for any purpose.
				(c)Commission
			 panelsThe Commission may
			 establish panels composed of less than the full membership of the Commission,
			 but any findings or determinations of such panels are not considered findings
			 and determinations of the Commission unless approved by the Commission.
			(d)DelegationAny
			 member, agent, or staff of the Commission may, if authorized by the co-chairs
			 of the Commission, take any action which the Commission is authorized to take
			 pursuant to this Act.
			(e)Federal Advisory
			 Committee ActThe Federal Advisory Committee Act (5 U.S.C. App.)
			 shall not apply to the Commission.
			7.Administration
			(a)DirectorThe Commission may appoint a Director to be
			 paid the rate of basic pay for level V of the Executive Schedule.
			(b)Staff
			 appointment and compensationWith the approval of the Commission,
			 the Director may appoint and fix the pay of additional personnel as the
			 Director considers appropriate. Such personnel may be appointed without regard
			 to the provisions of title 5, United States Code, governing appointments in the
			 competitive service, and may be paid without regard to the provisions of
			 chapter 51 and subchapter III of chapter 53 of that title relating to
			 classification and General Schedule pay rates, except that an individual so
			 appointed may not receive pay in excess of level V of the Executive
			 Schedule.
			(c)Experts and
			 consultantsWith the approval of the Commission, the Director may
			 procure temporary and intermittent services under section 3109(b) of title 5,
			 United States Code.
			(d)Detail of
			 government employeesUpon the request of the Commission, the head
			 of any Federal agency may detail, without reimbursement, any of the personnel
			 of such agency to the Commission to assist in carrying out the duties of the
			 Commission. Any such detail shall not interrupt or otherwise affect the civil
			 service status or privileges of the Federal employee.
			(e)Obtaining
			 official dataThe Commission
			 may secure directly from any department or agency of the United States
			 information necessary to enable it to carry out this Act. Upon the request of a
			 co-chair of the Commission, the head of that department or agency shall furnish
			 that information to the Commission.
			(f)MailsThe
			 Commission may use the United States mails in the same manner and under the
			 same conditions as other departments and agencies of the United States.
			(g)ContractsThe
			 Commission is authorized to enter into contracts with Federal and State
			 agencies, private firms, institutions, and individuals for the conduct of
			 activities necessary to the discharge of its duties and responsibilities. A
			 contract, lease, or other legal agreement entered into by the Commission may
			 not extend beyond the date of the termination of the Commission.
			(h)GiftsSubject
			 to existing law, the Commission may accept, use, and dispose of gifts or
			 donations of services or property.
			(i)Administrative
			 assistanceThe Administrator of General Services shall provide to
			 the Commission, on a reimbursable basis, the administrative support services
			 necessary for the Commission to carry out its responsibilities under this Act.
			 These administrative services may include human resource management, budget,
			 leasing, accounting, and payroll services.
			8.ReportNot later than 1 year after the date on
			 which funds first become available to carry out this Act, the Commission shall
			 submit to the President and Congress, and make available to the public, a
			 report containing the findings, conclusions, and recommendations of the
			 Commission.
		9.TerminationThe Commission shall terminate 60 days after
			 the date of the submission of the report required under section 8.
		10.Authorization of
			 appropriations
			(a)In
			 generalThere are authorized
			 to be appropriated $10,000,000 to carry out the purposes of this Act.
			(b)Limitation on
			 useFunds appropriated under this Act may not be used for
			 international travel.
			
